Order filed July 2, 2013




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00678-CR
                                  NO. 14-12-00679-CR
                                    ____________

                           MARVIN LEE WATTS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 230th District Court
                                Harris County, Texas
                     Trial Court Cause Nos. 1333900 and 1333901


                                         ORDER

       Appellant is represented by appointed counsel, Wilford A. Anderson.
Appellant’s brief was originally due October 8, 2012. On November 8, 2012, we
abated this appeal and directed the trial court to determine the reason for failure to file a
brief. A hearing was held. Wilford A. Anderson represented to the trial court a brief
would be filed by January 4, 2013. The appeal was reinstated. On January 4, 2013,
Wilford A. Anderson filed a motion for extension of time to file the brief. The motion
was granted until February 8, 2013. On February 8, 2013, time to file appellant’s brief
expired without a brief and no motion for extension of time was filed. See Tex. R. App.
P. 38.6(a). Counsel and the trial court were notified on February 14, 2013, that no brief
had been received. No response from appellant was received. On March 22, 2013, we
again abated this appeal and directed the trial court to determine the reason for failure to
file a brief. A hearing was held. Wilford A. Anderson represented to the trial court a
brief would be filed within forty-five days. No brief was filed. Counsel and the trial
court were notified on June 4, 2013, that no brief had been received. As of this date, no
brief has been filed.

       Accordingly, we order Wilford A. Anderson to file a brief with the clerk of this
court within thirty days of the date of this order. If Wilford A. Anderson does not
timely file the brief as ordered, the court may order him to appear before this court, on a
date certain to show cause why he should not be held in contempt for not filing the brief
in Appeal Nos. 14-12-00678 -CR; and 14-12-00679-CR; Marvin Lee Watts v. The State
of Texas, as ordered.

                                         PER CURIAM




Panel consists of Justices Boyce, Jamison, and Busby.